UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2235


HELENE MARIA RILEY,

                 Plaintiff - Appellant,

          v.

SETH BARTLETT, IRS Field Agent,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:14-cv-00350-TMC)


Submitted:   August 27, 2015               Decided:   September 10, 2015


Before GREGORY    and   SHEDD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Helene Maria Riley, Appellant Pro Se.    Gretchen M. Wolfinger,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; George
John Conits, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Helene       Maria      Riley       appeals   the     district      court’s         order

denying relief on her civil action against Seth Bartlett.                                  The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)          (2012).        The     magistrate         judge

recommended that relief be denied and advised Riley that failure

to file timely objections to this recommendation could waive

appellate       review    of      a    district    court      order    based       upon    the

recommendation.           Riley filed no objections, and the district

court adopted the magistrate judge’s report.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,       766 F.2d 841,     845-46    (4th    Cir.       1985);       see    also

Thomas v. Arn, 474 U.S. 140 (1985).                     Riley has waived appellate

review    by    failing      to       file   objections    after      receiving          proper

notice.

     Accordingly, although we deny Bartlett’s motion to dismiss

because    the       district     court      extended    Riley’s      time    to    note    an

appeal,    we    affirm      the       judgment    of   the    district       court.        We

dispense       with     oral      argument      because       the     facts    and        legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3